USCA4 Appeal: 21-1834      Doc: 40         Filed: 10/25/2022     Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21−1834


        JOHN N. TEETS; DEBRA TEETS,

                     Plaintiffs – Appellants,

        v.

        MINE SAFETY APPLIANCES COMPANY, LLC; MOLDEX-METRIC, INC.,

                     Defendants – Appellees,

        and

        GARRETT MINE SUPPLY, INC.; UNITED CENTRAL INDUSTRIAL SUPPLY
        COMPANY; AEARO TECHNOLOGIES LLC; AMERICAN OPTICAL
        CORPORATION; CABOT CSC LLC; CENTRAL SUPPLY, INC.; CORONADO
        IV, LLC; JOHN DOES 1-10,

                     Defendants.


        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:19−cv−00195−GMG−RWT)


        Submitted: October 3, 2022                                    Decided: October 25, 2022


        Before WILKINSON, HARRIS, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-1834      Doc: 40         Filed: 10/25/2022    Pg: 2 of 7




        ON BRIEF: Guy R. Bucci, Ashley N. Lynch, Charleston, West Virginia; Michael B.
        Martin, MARTIN WALTON LAW FIRM, Houston, Texas; Johnny Givens, GIVENS
        LAW FIRM, PLLC, Ridgeland, Mississippi, for Appellants. M. Trent Spurlock, Stephen
        J. Mattingly, DINSMORE & SHOHL LLP, Louisville, Kentucky, for Appellee Mine
        Safety Appliances Company, LLC. Fred H. Krutz, Brian B. Hannula, Andrew J. Stubbs,
        FORMAN WATKINS & KRUTZ LLP, Jackson, Mississippi; J. Victor Flanagan, Daniel
        J. Burns, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley West
        Virginia, for Appellee Moldex-Metric, Inc.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1834        Doc: 40         Filed: 10/25/2022    Pg: 3 of 7




        PER CURIAM:

                  In 2017, John Teets was diagnosed with coal workers’ pneumoconiosis, also known

        as black lung disease. In 2019, John and Debra Teets brought this products liability suit

        against Moldex and Mine Safety Appliances Company (MSA), alleging that the

        companies’ respirators failed to keep Teets safe from harmful coal dust. After the case was

        removed to federal court, the district court granted summary judgment for defendants,

        finding the claims time-barred under West Virginia Code § 55-2-12. The Teetses now

        appeal. The district court reached the right conclusion under West Virginia law, so we

        affirm.

                                                      I.

                  John Teets was diagnosed with coal workers’ pneumoconiosis (CWP) in 2017. He

        had been alerted to the possibility of CWP in 2001 and 2003 when he received letters from

        the government stating that x-rays showed scarring on his lungs. On April 24, 2017, Teets’s

        own doctor diagnosed him with CWP. Four days later, with the help of his attorneys, Teets

        applied for Federal Black Lung benefits. Teets, however, did not bring a claim against

        Moldex and MSA until October 10, 2019, roughly two years and five months after his

        diagnosis. Teets v. Mine Safety Appliances Co., LLC, No. 3:19-CV-195, 2021 WL 3280528

        at *2 (N.D. W. Va. July 28, 2021).

                  Teets claims that Moldex and MSA defectively designed respirators that caused him

        to inhale harmful coal dust and contract CWP. He also claims that MSA committed fraud

        by hiding information about whether their respirators were properly tested. The case was



                                                      3
USCA4 Appeal: 21-1834       Doc: 40         Filed: 10/25/2022      Pg: 4 of 7




        removed to the United States District Court for the Northern District of West Virginia

        based on diversity jurisdiction under 28 U.S.C. §§ 1332, 1441.

               Defendants moved for summary judgment, which the district court granted, finding

        the claims time-barred by West Virginia’s two-year statute of limitations. W. Va. Code

        § 55-2-12. The district court concluded that, although “2001 [was] the more appropriate

        date to calculate the statute of limitations” due to the CWP notice letter Teets received that

        year, the Teetses knew of “the factual basis for their cause of action in April 2017 at the

        absolute latest.” Teets, WL 3280528 at *3. So even accepting that Teets was not aware of

        his CWP until 2017, his claims still fell outside the two-year window. The court also found

        there was no showing of fraud to toll the statute of limitations. Id.

               The Teetses appeal, arguing that the statute of limitations did not begin to run in

        2017 when he was diagnosed. Rather, it began to run in 2019 when his attorney informed

        him of a possible causal link between his CWP and defendants’ respirators. The Teetses

        also argue that MSA committed fraud regarding the testing and labeling of their respirators.

                                                      II.

               We review a grant of summary judgment de novo. Hixson v. Moran, 1 F.4th 297,

        302 (4th Cir. 2021). A court may grant summary judgment if “there is no genuine dispute

        as to any material fact.” Fed. R. Civ. P. 56(a). Sitting in diversity, we apply substantive

        state law, and West Virginia law requires that a personal injury claim be brought within

        two years. W. Va. Code § 55-2-12. To decide if the statute of limitations bars a cause of

        action, West Virginia courts conduct a five-step analysis. Dunn v. Rockwell, 689 S.E.2d

        255, 265 (W. Va. 2009). Only the third and fourth steps are at issue here.

                                                      4
USCA4 Appeal: 21-1834       Doc: 40         Filed: 10/25/2022      Pg: 5 of 7




                                                      A.

               The third step of the Dunn test requires courts to determine whether the discovery

        rule applies using the criteria set forth in Gaither v. City Hospital, Inc., 487 S.E.2d 901 (W.

        Va. 1997). Gaither holds that, in “products liability cases, the statute of limitations begins

        to run when the plaintiff knows, or by the exercise of reasonable diligence, should know,

        (1) that he has been injured, (2) the identity of the maker of the product, and (3) that the

        product had a causal relation to his injury.” Id. at 909–10. Whether a “plaintiff ‘knows of’

        or has ‘discovered’ a cause of action is an objective test,” focusing on “whether a

        reasonable prudent person would have known, or by the exercise of reasonable diligence

        should have known, of the elements of a possible cause of action.” Ferguson v. Bayer

        Cropscience LP, 468 F. App’x 262, 263 (4th Cir. 2012) (quoting Dunn, 689 S.E.2d at 265).

               Here, the district court correctly determined the statute of limitations began to run

        in April 2017 at the latest. Regardless of what Teets knew in 2001 or 2003, it is undisputed

        that when he was diagnosed in 2017, Teets knew that he had been injured, that the

        inhalation of coal dust caused CWP, that he always wore respirators made by Moldex and

        MSA, and that the respirators would prevent CWP if they worked properly. Thus by 2017,

        Teets knew or should have known of the elements of a possible cause of action.

               Teets claims he did not know he had a potential cause of action until he talked to

        his attorney in 2019 and was informed of the causal link between his injury and the

        respirators, making 2019 the year the statute of limitations began to run. But this reasoning

        contradicts West Virginia law. Once a plaintiff knows he is injured, “the facts surrounding

        that injury place him on notice,” and “that plaintiff has an affirmative duty to further and

                                                      5
USCA4 Appeal: 21-1834      Doc: 40         Filed: 10/25/2022     Pg: 6 of 7




        fully investigate the facts surrounding that potential breach.” Goodwin v. Bayer Corp., 624

        S.E.2d 562, 568 (W. Va. 2005). Additionally, Teets is “charged with factual knowledge”

        rather than knowledge of “the legal basis for the cause of action.” Ferguson, 468 F. App’x

        at 263. Given the undisputed facts in the record, as soon as Teets was diagnosed with CWP

        in 2017, he knew or should have known of a possible claim.

               Moreover, allowing Teets to claim ignorance until he was told of a potential cause

        of action by an attorney would create an exception large enough to swallow the rule. This

        reasoning “could vitiate the statute of limitations by allowing a plaintiff to plead a stale

        case merely because he did not see ‘the right lawyer’ at the appropriate time.” Drake v.

        B.F. Goodrich Co., 782 F.2d 638, 641 (6th Cir. 1986). Permitting stale claims to

        circumvent the statute of limitations undermines the requirement of “reasonable diligence”

        to discover and bring suits within a given time. Dunn, 689 S.E.2d at 262.

                                                    B.

               The Teetses also raise a fraud claim, which was pled as a separate count from the

        products liability claim. J.A. 35–36. They assert that a 2019 deposition of MSA’s corporate

        representative in a different case revealed fraud regarding the testing of one of MSA’s

        respirators in use decades ago. Out of this, the Teetses make two separate but related

        arguments. First, the Teetses assert that MSA committed fraud to conceal facts until 2019

        that could have informed them of a products liability claim. Second, the Teetses allege that

        MSA committed common law fraud regarding their respirator testing and labeling.

               Regarding the first fraud argument, under the fourth step of the Dunn test, the court

        must determine “whether the defendant fraudulently concealed facts that prevented the

                                                     6
USCA4 Appeal: 21-1834      Doc: 40          Filed: 10/25/2022     Pg: 7 of 7




        plaintiff from discovering or pursuing the cause of action.” Dunn, 689 S.E.2d at 265. The

        Teetses’s speculative allegations, however, are too tenuous to rise to the level of a genuine

        dispute over whether there was fraudulent concealment. See Lovelace v. Sherwin-Williams

        Co., 681 F.2d 230, 241 (4th Cir. 1982). Even assuming there was fraud decades ago, this

        does not excuse the fact that the Teetses still knew or should have known enough in 2017

        to pursue a products liability claim.

               Regarding the second fraud claim, West Virginia’s statute of limitations for

        common law fraud is two years. Alpine Prop. Owners Assoc., Inc. v. Mountaintop Dev.

        Co., 365 S.E.2d 57, 66 (W.Va. 1987). A “fraud claim accrues from ‘the perpetration of the

        fraud,’ or if ‘there has been fraudulent concealment,’ then ‘the statute begins to run only

        from the time when the wrong was discovered.’” CSX Transp., Inc. v. Gilkison, 406 F.

        App’x 723, 731–32 (4th Cir. 2010) (quoting Plant v. Humphries, 66 S.E. 94, 98 (W.Va.

        1909)). Here, the alleged fraud occurred well over two years ago because it concerned

        testing for a respirator in production and used by Teets in the 1970s and 1980s. Teets’s

        only remaining argument is that the statute of limitations has not run because there was

        fraudulent concealment that kept it from being discovered until 2019. As discussed, the

        record does not support a plausible inference of fraudulent concealment by MSA.

        Therefore, the statute of limitations began to run when the fraud was ostensibly perpetrated,

        and it was perpetrated long ago.

               The district court was correct to grant summary judgment because the claims are

        time-barred, and its judgment is therefore affirmed.

                                                                                        AFFIRMED

                                                     7